                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

   ANDY L. SMITH                               §
              Plaintiff.                       §
                                               §
                                               §
   v.                                          §    CIVIL ACTION NO. 6:18-cv-185
                                               §
                                               §
   SANFORD C. STEPHENS, et al.                 §
             Defendants.
                                          ORDER

        The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions and recommendation for the disposition of the complaint has been presented for

consideration. Docket No. 12. The Report and Recommendation recommends that Plaintiff’s

Motion to Dismiss Without Prejudice (Docket No. 11) be granted and the complaint be

dismissed without prejudice. See Id. Plaintiff received the Report and Recommendation no
     .
later than December 3, 2018. Docket No. 13. No written objections have been filed. Thus, any

aggrieved party is not entitled to de novo review by the district court of the proposed

findings and recommendations of the Magistrate Judge.       28 U.S.C § 636(b)(1)(C).     The

Court therefore ADOPTS the findings and conclusions of the Magistrate Judge as those of

the Court. See United States v. Raddatz, 447 U.S. 667, 683 (1980). In light of the foregoing,

it is

        ORDERED that Plaintiff’s Motion to Dismiss Without Prejudice (Docket No. 11) is

GRANTED and the complaint is DISMISSED WITHOUT PREJUDICE.

        SIGNED this 20th day of December, 2018.



                                                      ____________________________________
                                                      ROBERT W. SCHROEDER III
                                                      UNITED STATES DISTRICT JUDGE
